



June 17, 2009




Ceautamed Worldwide, LLC
3604 South Ocean Blvd, # 105
Highland Beach, Fl 33487
Attention: Mr. Ryan Benson, Manager and Chief Executive Officer


Re: Binding Letter of Intent


Dear Mr. Benson:


This binding letter of intent (the “LOI”) is entered into as of June 17, 2009
(the “Effective Date”) by and between NutraCea, a California corporation
(“NutraCea”) and Ceautamed Worldwide, LLC, a Delaware limited liability company
(“Ceautamed”) with respect to the acquisition by Ceautamed of certain assets of
NutraCea as described herein.  NutraCea and Ceautamed are each referred to
herein individually as a “Party” and collectively as the “Parties.”  This LOI is
intended to form the basis for definitive settlement agreements. Upon execution
hereof, the Parties agree to use their best efforts to negotiate in good faith,
as soon as reasonable, but in any event within fourteen (14) days from the
Effective Date, comprehensive definitive documents and ancillary agreements
(together, the “Transaction Documents”) on terms consistent in all material
respects with the terms set forth in this LOI.
 
1.  Proposed Transaction.  Ceautamed agrees to pay to NutraCea the Purchase
Price as defined in Section 3, in exchange for NutraCea’s assignment and
transfer to Ceautamed (the “Assignment”) of the following: (i) senior secured
convertible promissory notes that Vital Living, Inc., a Nevada corporation
(“Vital Living”) issued to various investors in December 2003 (“Convertible
Secured Notes”) in the principal amount of approximately $4,226,446 and which
NutraCea purchased for an aggregate purchase price of $4,226,446; (ii) One
Million (1,000,000) Shares of Vital Living’s Series A Preferred Stock, which
NutraCea purchased for $1,000,000 (“Preferred Stock”); (iii) all of the rights
of NutraCea in the action entitled NutraCea, Inc. v. Vital Living, Inc. in the
Superior Court of Arizona, Maricopa County, Case No. CV2008-021291 alleging
causes of action breach of contract, common count, money lent, specific
performance and injunctive relief (hereinafter the “Action”); and (iv) all of
the rights of NutraCea under the security agreements entered into by and among
Vital Living and the original purchasers of the Convertible Secured Notes
(collectively “Existing Security Agreement” and together with the Convertible
Secured Notes, Preferred Stock and Action the “Purchased Assets”) whereby Vital
Living granted an undivided senior security interest in each and every existing
or later acquired asset of Vital Living.  NutraCea’s Assignment will occur at
the Closing (as defined in Section 8) and will be without representations or
warranties of any type or nature.
 
1

--------------------------------------------------------------------------------


 
2.  Purchase Price.  The purchase price (“Purchase Price”) shall be the total of
Three Million Six Hundred Thousand Dollars ($3,600,000.00), plus the Earn Out
(as defined below), which shall consist of (i) a Two Hundred Thousand Dollar
($200,000) Deposit (as described below), (ii) the issuance by Ceautamed of a
Promissory Note in the original principal amount of Three Million Four Hundred
Thousand Dollars ($3,400,000) having terms and conditions as set forth in
Section 4 (“Promissory Note”), and (iii) the Earn Out payments pursuant to
Section 3.2.
 
3.       Deposit and Earn Out.
 
3.1.    Deposit.  On the Effective Date of this LOI, Ceautamed shall deliver by
wire transfer Two Hundred Thousand Dollars ($200,000.00) to Weintraub Genshlea
Chediak, to hold as agent for NutraCea as a good faith deposit (the “Deposit”).
The Deposit shall be applied to the Purchase Price at Closing. If the Closing
does not occur within fourteen (14) days of the Effective Date then the deposit
shall be returned to Ceautamed unless the parties mutually agree to extend the
period of time for the negotiations. The Parties agree that upon execution of
definitive Transaction Documents, the Deposit will be applied to the Purchase
Price pursuant to the terms and conditions of the definitive Transaction
Documents. This LOI shall not be effective unless the Deposit is delivered by
Ceautamed as and when provided in this Section 3.
 
3.2.    Earn Out.  For a total term of one hundred and twenty (120) consecutive
months commencing on the month following the three-year anniversary of the
Closing, Ceautamed agrees to pay to NutraCea ten percent (10%) of the gross
earnings and revenues of Ceautamed and shall comprise a portion of the Purchase
Price (the “Earn Out”). Each monthly Earn Out payment shall be paid directly
from the Lockbox accounts established pursuant to Section 6 and shall be
accompanied by a monthly detailed report of the Earn Out calculation.  NutraCea
shall have rights to conduct periodic audits to verify Ceautamed’s compliance
with the terms of this LOI.
 
4.  Promissory Note.  The principal amount of the Promissory Note shall be paid
to NutraCea in thirty-four (34) consecutive principal monthly installments
(“Monthly Payments”) of One Hundred Thousand Dollars ($100,000) each, the first
Monthly Payment being due and payable on August 15, 2009 , with each successive
Monthly Payment being due and owing on the fifteenth (15th) day of each month
thereafter until paid in full. The Promissory Note shall accrue interest at an
annual rate equal to (i) the prime lending rate (Wells Fargo San Francisco main
branch) plus one percent (1%), but not at any time (ii) less than an interest
rate of two and one half percent (2.5%) or greater (other than due to the
default interest rate) than an interest rate of six percent (6%). The interest
rate shall adjust annually. All interest accrued hereunder shall be paid in the
following manner: 50% of the interest shall be paid on the one month anniversary
of the 34th Monthly Payment due date (the “First Interest Payment”), with the
remaining 50% being paid on the one month anniversary of the First Interest
Payment due date.  In the event of any default under the Promissory Note a
default rate of the lower of an additional five percent (5%) or the maximum rate
permitted by applicable law will accrue on all unpaid principal and
interest.  Without in any manner limiting or conditioning the foregoing, the
Promissory Note shall provide for written notice from NutraCea to Ceautamed of
any default thereunder by Ceautamed, with thirty (30) calendar days’ opportunity
to cure any non-monetary default from such written notice and fourteen (14)
calendar days’ opportunity to cure any monetary default from such written notice
before NutraCea may proceed against any Collateral (as defined in Section 5
below). The Promissory Note shall provide that a default event shall occur (a
“Default Event”) if any default items customary in a commercial lending
transaction occurs, including without limitation one of more of the following:
(i) subject to the cure periods set forth above, any amounts owing under the
Promissory Note are not paid to NutraCea as and when due; (ii) Ceautamed does
not hold or obtain within thirty  (30) days of Closing all of the rights in all
of the Collateral or transfers or assigns any of its assets without the prior
written consent of NutraCea; or (iii) Ceautamed breach’s any term of any of the
Transaction Documents. At the Closing, Stuart Benson (“Benson”) shall personally
guarantee the full and timely payment of all amounts due under the Promissory
Note until the Collateral has been transferred to Ceautamed at which point
Benson’s personal guarantee (“Personal Guarantee”) will be terminated and be of
no force and effect.
 
2

--------------------------------------------------------------------------------


 
5.  Secured Collateral.  The Promissory Note and all of the obligations
(collectively the “Obligations”) with regard to these transactions shall be
secured by a first priority security interest in all of the assets of Ceautamed,
all of the assets owned by Vital Living, Inc. a Nevada corporation (“Vital
Living”) encumbered by the Existing Security Agreement, and, without limiting in
any manner the foregoing, in all rights, title and interest in the products
(“Products”) and trademarks listed on Exhibit A hereto, including without
limitation (i) the Purchased Assets; (ii) all of the inventory of such Products
owned by Vital Living or Ceautamed, and (iii) all of Ceautamed’s and Vital
Living’s contractual rights and entitlements with regard to the distribution
channels for such products; and (iv) all manufacturing rights for the Products
(“Collateral”). The Collateral includes all of such assets, whether existing at
Closing or thereafter or owned at Closing or thereafter acquired and wherever
located, of every kind and description, tangible or intangible, including, but
not limited to, all goods, equipment, inventory, documents, accounts, deposit
accounts, chattel paper, instruments, investment property, money, general
intangibles (including, but not limited to, intellectual property and all rights
relating to such intellectual property including trademarks), credits, claims,
demands and any other property, rights and interests, all substitutions and
replacements therefor and all products and proceeds thereof, new value thereof
or proceeds of insurance thereon.  NutraCea shall be entitled to file and record
a UCC-1 Lien on the Collateral and hold an interest in all cash and cash
equivalents as provided herein. Any other liens against the Collateral must be
subordinated in right and in time to all obligations to NutraCea and any
proposed subordinate lender must execute a subordination agreement with NutraCea
in a form acceptable to NutraCea as a condition to granting any security
interest in the Collateral to any person or entity other than NutraCea.
 
6.  Collateral into Ceautamed; Lockbox Agreement.  All payments made to
Ceautamed for goods or services provided by Ceautamed shall be deposited in one
or more bank accounts in the name of Ceautamed of a single bank acceptable to
NutraCea pursuant to a “lockbox” form of agreement (“Lockbox”) that safeguards
and provides for timely and full payment of all amounts payable to NutraCea
under the Promissory Note and the Earn Out Payments, and with commercially
standard terms and conditions for “lockbox” types of arrangements.
Notwithstanding the foregoing, subject to Ceautamed’s right to use the funds in
the LockBox to pay for the manufacturing of the Product prior to September 30,
2009, the Lockbox agreement shall provide that for each month beginning October
1, 2009 as long as Ceautamed is current on its Promissory Note payment and Earn
Out payment, and it is retaining a sufficient amount, determined on a
proportional basis over the month for payment of the Promissory Note payment and
Earn Out payment, Ceautamed shall have discretion to use all funds in excess of
such reserved amounts in any manner whatsoever.
 
3

--------------------------------------------------------------------------------


 
7.  Stipulated Judgment;Forum Selection.  NutraCea shall be entitled to initiate
a lawsuit in the State or Federal Courts located in Sacramento County, State of
California (“Lawsuit”) and upon the Closing, a fully executed stipulated
judgment (“Stipulated Judgment”) shall be executed by Ceautamed, which will
provide for the immediate and final foreclosure of all of the Collateral in
favor of NutraCea and obligate immediate repayment of any deficiency between (i)
the outstanding balance due on the Promissory Note, plus any unpaid portion of
the Earn Out amount, and (ii) the realizable value of the Collateral upon the
occurrence of any of the Default Events described above.  The Parties consent to
the personal jurisdiction of the State and Federal courts located in the State
of California in connection with any Lawsuit initiated by any Party related to
this LOI or the Transaction Documents, waive any argument that venue in such
forum is not appropriate, and agree that the Lawsuit shall be venued in either
the State or Federal courts located in Sacramento County, State of California.
 
8.        Closing; Conditions to Closing.
 
8.1.    Closing. The closing of the transactions contemplated by this binding
LOI and (the “Closing”) will occur promptly upon satisfaction or waiver of all
closing conditions, but within all events not later than fourteen (14) days
after the Effective Date of this LOI (“Closing Date”).
 
8.2.    Conditions to Closing.  Each Party’s obligation to complete the Closing
shall be conditioned upon the satisfaction of (or written waiver of) each of the
following conditions precedent, each of which conditions the other Parties shall
use their good faith best efforts to satisfy:
 
(a)           On the Closing Date, all actions, proceedings, instruments and
documents required to effectuate the Assignment and all other related matters,
including those set forth herein, shall have been completed to the reasonable
satisfaction of the Parties’ hereto and their counsel;
 
(b)           The Parties shall obtain the written consent of all third parties
necessary to consummate the transaction;
 
(c)           No action, claim or proceeding shall have been brought or
threatened against any Party seeking to challenge or prohibit the transactions
contemplated hereby or claims any rights to any of the Collateral;
 
(d)           NutraCea’s board of directors and Ceautamed’s board of directors
shall have approved the transaction on the terms set forth in the Transaction
Documents;
 
4

--------------------------------------------------------------------------------




(e)           No material adverse changes shall have occurred since the
Effective Date in the condition of the Collateral or shall exist at the time of
the Closing.
 
 
9.  Pre-Closing Operations. Prior to the Closing, Vital Living will operate the
Vital Living business in good faith and substantially in accordance with the
manner of operations prior to this date.  In the event the Closing does not
occur within fourteen (14) days after the Effective Date of this LOI, each Party
shall have the option to terminate this LOI and, upon such election, shall have
no further obligations under this LOI.  Prior the Closing, but subject to
Ceautamed’s compliance with all terms of this LOI, Ceautamed shall purchase from
NutraCea and NutraCea, shall sell to Ceautamed, NutraCea’s entire “usable”
Product inventory at NutraCea’s cost.


10.  “As is” Assignment; No Representations or Warranties.  The Parties
expressly agree and acknowledge that the Assignment will be an “as is” transfer
of any and all of NutraCea’s rights in the Purchased Assets and that NutraCea
makes and will make no representations or warranties with respect to any of the
assigned rights or interests. NutraCea, Ceautamed and Benson (as it relates to
the Personal Guaranty) shall each represent and warrant to the other that the
Transactional Documents are duly authorized by each party and will establish
binding obligations of the parties.
 
11.  Mutual Releases.  The Transaction Documents shall include mutual general
releases (the “Releases”) executed by NutraCea, Ceautamed, Benson and by Vital
Living in favor of each other and each of the parties’ officers, directors,
attorneys, and employees, arising out of any claim, known or unknown: (i) that
was asserted or should have been asserted in the Action (and all
counter-claims), (ii) related to the Purchased Assets and the acquisition by
NutraCea related thereto, and (iii) the operation of the business of Vital
Living and NutraCea prior to the Closing; provided however, the Releases shall
expressly exclude the Obligations set forth in this LOI and Vital Living’s
obligations under the Purchased Assets; and provided further that any release of
Vital Living, Ceautamed and Benson shall be conditioned upon and subject to the
transfer of all of the Collateral to Ceautamed and the establishment of a first
priority lien in the Collateral in favor of NutraCea. Each Party shall pay its
own attorneys’ fees and costs arising out of the Action, the LOI and the
preparation of the Transaction Documents.  Nothing in this Section 11 shall
affect any of the future rights or obligations of the Parties related to the
transaction contemplated herein.


12.  No Other Discussions.  From the date of this LOI and continuing for a
period of fourteen (14) days or a later date if mutually agreed in writing (the
“Exclusive Period”), NutraCea will not solicit, initiate, or encourage
submission of any proposals or offers from any corporation, partnership, persons
or group relating to any acquisition, purchase or option to purchase the
Purchased Assets.


13.  Non-Disclosure.  The Parties agree that, without the prior written consent
of the other Party, each Party and its directors, officers, employees, agents or
advisors (including, without limitation, attorneys, accountants, consultants,
bankers and financial advisors) (collectively, "Representatives"), will not
disclose to any other person (except to employees and professional advisors on a
need to know basis) any confidential and proprietary information of the other
promisor disclosed during the negotiation or completion of this transaction,
provided that a Party may make such disclosure if, (i) in the reasonable opinion
of outside counsel for such Party, such disclosure is required by law,
regulation or any exchange, market or automated quotation system on which any
Party’s securities are listed or quoted, and (ii) each Party is provided at
least two (2) business days prior to such disclosure a full copy of the proposed
disclosure and opportunity to comment on and discuss any items included therein.
 
5

--------------------------------------------------------------------------------




14.  Ceautamed Representations. Ceautamed hereby represents and warrants that no
current or former officer or director of NutraCea has any direct, indirect or
beneficial ownership interest, affiliation or involvement whatsoever (including
as an officer, director, employee, consultant, agent or otherwise) in Ceautamed.


15.      Miscellaneous.  This LOI shall be governed by and construed under the
laws of the State of California (excluding its choice of law rules).  This LOI
may be delivered by facsimile and facsimile signatures will be considered and
construed as valid as an original signature.  This LOI may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other party.


This LOI shall be considered accepted by all of the Parties and effective as of
the latest date signed by any of the Parties, as indicated below. If the
foregoing is acceptable, please obtain the signatures of all Parties and return
a copy of this LOI.


NUTRACEA,
a California corporation


By:_______________________________
(Jim Lintzenich)
Its: Chief Executive Officer




ACKNOWLEDGED AND AGREED:


CEAUTAMED WORLDWIDE, LLC,
 a Delaware limited liability company




By:_______________________________
(Ryan Benson)
Its: Manager and Chief Executive Officer


6

--------------------------------------------------------------------------------

